        Case 9:21-cv-00044-DLC Document 10 Filed 08/11/21 Page 1 of 2



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION

CAITLIN WILLIAMS, individually                       CV 21-44-M-DLC
and on behalf of all others similarly
situated,

                      Plaintiff,                           ORDER

vs.

NURTURE, INC.; JOHN DOES 1-50,
and ABC BUSINESSES 1-20,

                      Defendants.


      Before the Court is the parties’ Stipulation for Transfer of Venue Pursuant to

28 U.S.C. § 1404(a). (Doc. 7.) The parties ask this Court to transfer the above-

captioned matter to the United States District Court for the Southern District of

New York. (Id. at 1–2.) This joint request is premised on two stipulations. (Id. at

2–3.) First, the Plaintiff has agreed to file an amended complaint removing “two

products liability related causes of action.” (Id. at 3.) Second, Defendant Nurture,

Inc. has agreed “not to oppose consolidation of this action with” a related case

pending in the Southern District of New York. (Id.)

      Federal law permits this Court to transfer an action to any district “to which

all parties have consented” when supported by “the convenience of parties or

witnesses” or “in the interest of justice.” 28 U.S.C. § 1404(a). Here, the Court

                                          1
        Case 9:21-cv-00044-DLC Document 10 Filed 08/11/21 Page 2 of 2



trusts the parties’ representations that there are several pending cases in the

Southern District of New York advancing similar claims against Nurture, Inc. to

those advanced in this action. (Doc. 7 at 2.) Based on this representation, the

Court agrees the convenience of parties and witnesses and the interests of justice

support the transfer of this action to the Southern District of New York.

      Accordingly, IT IS ORDERED that the Clerk of Court shall TRANSFER the

above-captioned matter to the United States District Court for the Southern District

of New York.

      IT IS FURTHER ORDERED that such transfer is conditioned on fulfillment

of the parties’ respective stipulations. The Court notes that the Plaintiff has filed

an amended complaint but offers no conclusions on whether this amended pleading

conforms with the parties’ stipulation.

      DATED this 11th day of August, 2021.




                                           2
